         Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA,

              -against-                                              ORDER

    MICHAEL MACK,                                                19 Cr. 27 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On August 13, 2019, Mack pled guilty to conspiracy to distribute and possess

with intent to distribute 280 grams and more of crack cocaine. (PSR at 1, ¶¶ 2, 4)

               On December 4, 2019 this Court varied from the Sentencing Guidelines range of

87 to 108 months’ imprisonment, and sentenced Mack to three years’ imprisonment, to run

concurrently with any sentence imposed on Mack in connection with his violation of state parole.

(See Judgment (Dkt. No. 55) at 2; Sentencing Tr. (Dkt. No. 57) at 3, 22)

               Mack is currently being held at the Metropolitan Correctional Center in New

York (“MCC”), awaiting transfer to Federal Correctional Institution-Coleman Low. (Def. Br.

(Dkt. No. 64) at 5-6) The Bureau of Prisons (“BOP”) has calculated Mack’s release date –

assuming good time credit – as August 23, 2021. (Def. May 8, 2020 Ltr. (Dkt. No. 73))

               On March 30, 2020, Mack submitted a request to the BOP for a sentence

reduction pursuant to 18 U.S.C. § 3582. BOP has not responded to that request. 1 (Def. Br. (Dkt.

No. 64) at 7; Taylor Decl, Ex. A (Dkt. No. 66))



1
  Mack submitted follow-up requests to BOP on April 2, 2020, April 13, 2020, April 16, 2020,
and April 22, 2020, renewing his Section 3582 request and, in the alternative, requesting that his
transfer to FCI-Coleman Low be expedited, or that he be temporarily released to home
confinement pursuant to 18 U.S.C. § 3622. (Taylor Decl., Exs. B-E (Dkt. No. 66)) BOP has not
responded to any of these letters. (Id. ¶ 7) On April 22, 2020, this Court directed BOP to
         Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 2 of 10



               On April 27, 2020, Mack filed a motion seeking compassionate release, pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), given his “underlying conditions, including severe obesity,

hypertension and diabetes,” and the “[inadequate] protocol for inmates at MCC” to address

COVID-19. (Def. Br. (Dkt. No. 64) at 9, 16) Mack seeks “a modification of [his] sentence to

time served followed by seven and a half years of supervised release, with a condition of home

confinement for a period of time equal to the undischarged portion of his current sentence of

imprisonment . . . .” (Id. at 23)

               The Government opposes Mack’s application, arguing that “he presents a serious

risk of recidivism,” and that “there is simply not enough information to assess whether [release

to his uncle’s residence] would sufficiently protect Mack or the public from a medical

perspective any better than if he remained at the MCC, or whether it is otherwise a suitable

environment for Mack given the Court’s and the Government’s serious concerns about

recidivism.” The Government argues that “it is not clear whether Mack would be able to

appropriately social distance at the residence, whether there are others who live at or frequent the

residence . . . .” (Apr. 30, 2020 Govt. Ltr. (Dkt. No. 69) at 3)

               In a May 5, 2020 reply letter, Mack describes the residence where he would live

during home confinement, the uncle who owns and resides in the apartment, and proposed

precautions against spreading COVID-19. (May 5, 2020 Def. Ltr. (Dkt. No. 71) at 2)

               For the reasons stated below, Mack’s application will be denied.




provide Mack’s counsel, Zachary Taylor, with Mack’s medical records. (Dkt. No. 62) BOP
provided the records before Mack filed the instant motion on April 27, 2020. (Taylor Decl. (Dkt.
No. 66) ¶ 8)
                                                  2
         Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 3 of 10



                                          DISCUSSION

I.     LEGAL STANDARD

               The compassionate release statute – 18 U.S.C. § 3582(c)(1)(A)(i) – provides that

a court may

       upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf . . . , reduce the term of imprisonment (and may impose a term of probation
       or supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that . . .
       extraordinary and compelling reasons warrant such a reduction. . . .

18 U.S.C. § 3582(c)(1)(A)(i).

               Pursuant to the statute, a defendant seeking compassionate release must “fully

exhaust[] all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf,” or “30 days [must have lapsed] from the receipt of such a request by

the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A).

               A court considering an application for compassionate release must weigh the

sentencing factors set forth in 18 U.S.C. § 3553(a); determine whether there are “extraordinary

and compelling reasons [that] warrant such a reduction”; and consider whether a sentencing

“reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” (Id.)

II.    ANALYSIS

       A.      Exhaustion of Administrative Remedies

               Because thirty days have passed since BOP received Mack’s March 30, 2020

compassionate release request, his motion is not barred by a failure to exhaust administrative

remedies. See id.

                                                 3
        Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 4 of 10



       B.     Section 3553(a) Factors

              18 U.S.C. § 3553(a) directs a sentencing court to consider

              (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;

              (2) the need for the sentence imposed—

                       (A) to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the defendant; and

                       (D) to provide the defendant with needed educational or vocational
                       training, medical care, or other correctional treatment in the most
                       effective manner;

              (3) the kinds of sentences available;

              (4) the kinds of sentence and the sentencing range established for –

                       (A) the applicable category of offense committed by the applicable
                           category of defendant as set forth in the guidelines . . .

              (5) any pertinent policy statement—

                       (A) issued by the Sentencing Commission pursuant to section
                           994(a)(2) of title 28, United States Code, subject to any
                           amendments made to such policy statement by act
                           of Congress (regardless of whether such amendments have yet
                           to be incorporated by the Sentencing Commission into
                           amendments issued under section 994(p) of title 28) . . .

              (6) the need to avoid unwarranted sentence disparities among defendants
              with similar records who have been found guilty of similar conduct; and

              (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

              In the Presentence Report, the Probation Department recommended a variance

down to 48 months’ imprisonment from the Guidelines Range of 87 to 108 months’

                                                 4
            Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 5 of 10



imprisonment. The recommended variance was based on the Defendant’s age – then 26 – the

fact that he sold drugs to support his own drug habit, a concern that “Mack may have some

underlying mental health [issues],” and a belief that Mack “has a support system in the form of

his mother, who has indicated that he can reside with her upon his release.” (PSR at 18-19)

                  At sentencing, the Government sought a “substantial sentence of incarceration.”

(Sentencing Tr. (Dkt. No. 57) at 15)

                  Defense counsel argued for a variance down to 24 months’ imprisonment. (Id. at

5) The premise for the variance argument was that, until sentencing, Mack had been “in the

custody of the state of New York. Since he was arrested in January of this year on a New York

state warrant, New York [S]tate is the primary custodian.” (Id.) Defense counsel argued that

Mack would not get credit towards his federal sentence for the time he had spent in federal

custody – from January 24, 2019 to December 4, 2019. 2 (Id. at 12) Defense counsel asked the

Court to “take that into account” in imposing sentence. (Id. at 13)

                  The Court carefully considered the Section 3553(a) factors at sentencing.

    As to the aggravating factors, the Court noted that Mack had distributed “an enormous amount

    of crack cocaine in the vicinity of West 112th Street and Lenox Avenue in Manhattan”; that he

    and his co-defendant had made nineteen separate sales of crack cocaine to an undercover

    officer; that Mack had a 2013 conviction for criminal possession of a weapon in the second

    degree, and a 2017 conviction for criminal sale of a controlled substance in the third degree; and

    that he was on parole for that offense when he committed the instant offense. Given the




2
  Defense counsel’s reference to January 24, 2019 was an error. Mack was brought from New
York state custody into federal custody on February 14, 2019, pursuant to a writ. (Dkt. No. 11;
PSR (Dkt. No. 50) at 1)
                                                   5
          Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 6 of 10



 circumstances, the Court concluded that “the risk of recidivism appears very high.” (Id. at 15,

 17-18)

                  As to mitigating factors, the Court noted, inter alia, the Defendant’s age,

upbringing, drug addiction, mental health issues, and medical condition, including his high blood

pressure and diabetes. (Id. at 15-17)

                  In granting a variance down to three years, the Court gave substantial weight to

defense counsel’s argument that Mack would not receive credit for the nearly ten months that he

had spent in custody at the MCC:

        I’ve also taken into account defense counsel’s argument that Mr. Mack may well receive
        no credit against his federal sentence for the time that he has been in [the MCC]. . . . I . . .
        want to make clear that my sentence of 36 months or three years has factored in defense
        counsel’s argument that Mr. Mack won’t receive credit for the ten months that he has
        been in [the MCC]. There is uncertainty about how that matter will be treated. There is
        uncertainty about whether Mr. Mack faces an additional term of imprisonment in the state
        as a result of his parole violation. So I’ve taken those matters into account in deciding
        that 36 months is the appropriate sentence in this case.

(Id. at 19, 22)

                  The Court’s concern that Mack would not receive credit for the ten months he had

 been in custody at the MCC has proven unfounded. Mack – who was sentenced on December

 4, 2019 to three years’ imprisonment – has a BOP release date of August 23, 2021. (Dkt. No.

 73) Accordingly, Mack appears to have been credited for much if not all of the time he spent at

 the MCC.

                  Analysis of the Section 3553(a) factors counsels against granting Mack’s

application for compassionate release. Given the circumstances of his offense, his criminal

record, the fact that he committed his offense while on parole, and his Guidelines range of 87 to

108 months’ imprisonment, the three-year sentence imposed by the Court was extremely lenient.

Moreover, because BOP credited Mack for the ten months he had spent at the MCC, the actual

                                                    6
         Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 7 of 10



time that Mack will serve in federal custody is much less than what the Court and the parties

expected.

       C.       “Extraordinary and Compelling Reasons”

               In order to prevail on his compassionate release motion, Mack must demonstrate

that “extraordinary and compelling reasons warrant . . . a reduction” in his sentence, and that any

reduction that is granted comports with “applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

               Congress tasked the Sentencing Commission with providing guidance to courts

regarding the application of the compassionate release statute. See 28 U.S.C. § 994(t) (“The

Commission, in promulgating general policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples. . . .”); United States v. Ebbers, No. (S4) 02 Cr. 1144-3 (VEC),

2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020); see also United States v. Hernandez, No. 18 Cr.

834 (PAE), Dkt. No. 451.

               The Commission’s policy statement and commentary concerning Section

3582(c)(1)(A) state that a court may reduce a sentence for “extraordinary and compelling

reasons,” including where the defendant is “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A).

               Finally, a defendant seeking compassionate release must demonstrate that his

release will not present a danger to the community. U.S.S.G. § 1B1.13(2)-(3).



                                                  7
         Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 8 of 10



               Here, Mack – who is 26 years old – argues that he should be released from prison

because “his underlying medical conditions, which include severe obesity, hypertension and

diabetes, [create] the very real possibility that exposure to the novel coronavirus will kill him in

prison.” (Def. Br. (Dkt. No. 64) at 21)

               The Government acknowledges that Mack “suffers from several medical

conditions that increase his risk of contracting and/or suffering from COVID-19, notwithstanding

his young age,” and “appreciates that several inmates and staff have tested positive for the virus,

and that Mack is housed together with other ‘high risk’ inmates.” (Apr. 30, 2020 Govt. Ltr.

(Dkt. No. 69) at 3) However, the Government contends that

        there is simply not enough information to assess whether [Mack residing with his
        uncle] would sufficiently protect Mack or the public from a medical perspective
        any better than if he remained at the MCC, or whether it is otherwise a suitable
        environment for Mack given the Court’s and the Government’s serious concerns
        about recidivism. By way of example, it is not clear whether Mack would be able
        to appropriately social[ly] distance at the residence, whether there are others who
        live at or frequent the residence, whether the medical facilities nearby can
        appropriately care for Mack on a timely basis, or how Mack would otherwise
        support his needs for food and other basic necessities. Nor does Mack otherwise
        propose or discuss any additional terms governing his proposed supervised release
        that will be vital to help him start and maintain a law-abiding life.

(Id. at 3-4)

               There is no question that COVID-19 presents an enormous risk to inmates.

See United States v. Stephens, 2020 WL 1295155, at *2 (citing United States v. Raihan, No. 20-

cr-68 (BMC) (JO), Dkt. No. 20 at 10:12–19 (E.D.N.Y. Mar. 12, 2020)). And Mack has

demonstrated that he suffers from medical conditions that put him at special risk. Individuals

with “severe obesity (body mass index . . . of 40 or higher)” and diabetes are “at high-risk for

severe illness from COVID-19.” High-Risk Conditions, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html (last

accessed May 13, 2020). Moreover, for those who contract COVID-19, a history of
                                                  8
         Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 9 of 10



hypertension has been associated with “increased illness severity and adverse outcomes.”

Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease

(COVID-19), Centers for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/clinical-guidance-management-patients.html (last accessed May 13, 2020).

               Mack has also explained how he will socially distance if he is granted release.

Mack’s uncle owns the two-family brownstone and lives alone in the top apartment, which has a

separate entrance from the ground-level apartment. The apartment has three bedrooms, a

kitchen, a living room, and a bathroom, and Mack would sleep in an unused bedroom. Mack’s

uncle is employed, is in good health, and is able to provide Mack with food and other necessities.

The apartment is near an urgent care facility. Mack would isolate from his uncle for two weeks

following his release, and the uncle would frequently sanitize the kitchen, bathroom, and high-

traffic surfaces during these two weeks and beyond. (May 5, 2020 Def. Ltr. (Dkt. No. 71) at 2)

               Mack’s medical condition and conditions at the MCC must, however, be balanced

against the “very high risk of recidivism” that the Court cited at sentencing. As discussed above,

a defendant seeking compassionate release must demonstrate that his release will not present a

danger to the community. U.S.S.G. § 1B1.13(2)-(3). This Court cannot make such a finding

here. Mack has not been amenable to community supervision in the past, and there is no reason

to believe that he will remain law abiding after serving only five months of the sentence imposed

by this Court on December 4, 2019. Home confinement cannot ensure that Mack will not return

to selling drugs. To the contrary, Mack’s prior weapon and drug convictions, his sale of

substantial quantities of crack cocaine in connection with the instant offense, and his commission

of the instant offense while on parole demonstrate that he is a danger to the community. The risk




                                                9
          Case 1:19-cr-00027-PGG Document 74 Filed 05/14/20 Page 10 of 10



of danger to the community has not been ameliorated by the five months’ incarceration Mack has

served since sentencing, nor has it been eliminated by virtue of the COVID-19 pandemic.

                                         CONCLUSION

               Although the COVID-19 pandemic is an extraordinary event that presents a clear

and present danger to both inmates in prison and our society as a whole, the Court finds that

Defendant Mack does not meet the legal standard for compassionate release. Accordingly, his

application for compassionate release is denied. Given the still evolving nature of this health

crisis, however, and the challenges it poses to prison facilities, see Federal Defenders of New

York, Inc. v. Federal Bureau of Prisons, No. 19-1778, slip op. at 26-27 (2d Cir. Mar. 20, 2020),

his motion is denied without prejudice to renewal in the event that circumstances materially

change.

Dated: New York, New York
       May 13, 2020




                                                10
